DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         GOZZO DEVELOPMENT, INC., a Florida corporation,
                        Appellant,

                                    v.

ANNE M. ESKER, and CLAY LANE RENTAL LIMITED PARTNERSHIP,
                 a Nevada limited partnership,
                          Appellees.

                              No. 4D19-3296

                          [October 29, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Judge; L.T. Case No.
502005CA011607XXXXMBAA.

  Michael A. Monteverde and Kali Lauren Sinclair of Zinober, Diana &
Monteverde, P.A., Fort Lauderdale, for appellant.

    Steven Ellison of Nelson Mullins Broad and Cassel, West Palm Beach,
for appellee Anne M. Esker.

PER CURIAM.

  Affirmed.

LEVINE, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.